Citation Nr: 1534001	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-16 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the cervical spine.

2. Entitlement to an initial evaluation in excess of 10 percent prior to August 29, 2011, and to a rating in excess of 20 percent from August 29, 2011 for degenerative arthritis of the lumbar spine.

3. Entitlement to an initial evaluation in excess of 10 percent for sciatica, right lower extremity.

4. Entitlement to an initial evaluation in excess of 10 percent for sciatica, left lower extremity.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased ratings for his cervical and lumbar spine disorders and sciatica of the lower extremities.  He also seeks TDIU.  The Board observes that the Veteran was scheduled for a Compensation and Pension examination with QTC in August 2014 but that he failed to report for it.  However, in September 2014, the Veteran indicated that he was being treated at a burn care facility on the day prior to and day of his scheduled Compensation and Pension examination.  The Veteran indicated that he attempted to reschedule the examination but was unsuccessful.  The Veteran submitted documentation showing that he was treated at a burn center in that timeframe and indicated that he is willing to appear for an examination.  Accordingly, the Board finds a remand is necessary to allow for the rescheduling of the Compensation and Pension examination to determine the current severity of his service-connected spine disorders and sciatica and determine the functional impact of his service connected disabilities on his daily activities.

The issue of entitlement to a TDIU is inextricably intertwined with the increased rating issues being remanded, and as such, the claim must be deferred pending the completion of the development requested on remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records, if any, and associate the records with the electronic claims file.

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar and cervical spine disabilities and his service-connected sciatica of the lower extremities.  The examiner(s) must be provided access to the electronic claims file on Virtual VA and VBMS and to a copy of this remand.  The examiner(s) must indicate review of these items in the examination report.

All indicated studies, including x-rays and range of motion studies in degrees, should be performed. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should note whether the cervical and/or lumbar spine disabilities result in incapacitating episodes, and indicate the total duration of any episodes.

The examiner should determine the severity of the Veteran's bilateral sciatica, noting the severity of symptomatology such as radiating pain, numbness, and weakness.  The examiner must state an opinion as to whether the neurological involvement is best classified as "mild," "moderate," "moderately severe," or "severe".  To aid in adjudication, it would be helpful if the examiner described what symptom(s) he/she would consider to be demonstrative of each level of severity (e.g. sensory only without objective manifestation = mild; muscle atrophy with decreased strength = severe).

The Veteran indicated that his disabilities have rendered him unable to obtain and maintain substantially gainful employment.  Therefore, the examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected cervical and lumbar spine disabilities and bilateral sciatica and furnish a full description of the effects of the service-connected disabilities on his ordinary activity, which includes employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes, for example, standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4. Thereafter, review the electronic claims file to ensure the foregoing requested development has been completed.  In particular, review the requested medical examination to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. Then, readjudicate the Veteran's claims, to include whether referral for extraschedular consideration is warranted for any claim.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate opportunity for response.  Thereafter, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




